Citation Nr: 0033937	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-18 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which confirmed and continued a previously 
assigned 30 percent rating for the veteran's post-traumatic 
stress disorder.


REMAND

This appeal arises out of the veteran's claim that the RO 
made a mistake by failing to assign a disability rating 
higher than 30 percent for his post-traumatic stress 
disorder.  He asserts that he suffers from panic attacks 
several times a day, plus problems with memory, judgment and 
thinking.  He also states that he has had terrible mood 
swings, and that he has no friends except for his wife.  He 
alleges that he had to retire because of his mental condition 
because he was mean to customers and co-workers.  

Upon a preliminary review of the claims file, the Board finds 
that additional development must be completed before the 
Board may properly proceed with appellate review.  
Specifically, it appears that there may be some outstanding 
medical records that are pertinent to this claim, but which 
have not been associated with the veteran's claims file.  In 
that regard, in a December 1998 VA examination, it was noted 
that the veteran "goes to the veterans center once a month 
for therapy, and has been treated there for one year."  The 
name or location of that veterans center was not specified, 
and it does not appear that any such records have been 
associated with the veteran's claims file.  See Dunn v. West, 
11 Vet. App. 462 (1998)(it was held that the VA had a duty to 
obtain and consider records from the Princeton Veterans 
Center).

Moreover, pursuant to a February 1998 decision by the Social 
Security Administration (SSA), the veteran was awarded 
disability insurance benefits, based on disabilities that 
included his PTSD.  It appears that the veteran has forwarded 
some of the records considered by the SSA to the RO, but the 
RO has not made a specific request for copies of medical 
records from the SSA.  See Baker v. West, 163, 169 (1998)(the 
duty to assist includes obtaining SSA records, as they may 
contain evidence relevant to the veteran's claim).

Additionally, the veteran has indicated on several occasions 
that he was receiving treatment from Dr. Larumbe for his 
PTSD.  In an August 1999 statement from Dr. Larumbe, he 
indicated that he had treated the veteran since August 1998, 
and that the veteran had another appointment scheduled for 
November 1999.  Records from that appointment are not in the 
claims file.  In a statement from the veteran, received in 
November 1999, he emphasized that Dr. Larumbe was his current 
doctor.  See Murincsak v. Derwinski, 2 Vet. App. 363, 373 
(1992)("When VA is put on notice prior to the issuance of a 
final decision of the possible existence of certain records 
and their relevance, the BVA must seek to obtain those 
records.").

Finally, the Board notes that during the pendency of this 
appeal, the law pertaining the VA's duty to assist was 
clarified by enactment of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law, effective November 9, 2000, heightens the VA's duty to 
assist claimants establish claims for VA benefits, including 
obtaining relevant records. 

Therefore, in light of the foregoing, this matter is REMANDED 
to the RO for the following:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any current medical 
providers for his PTSD.  The veteran 
should also be asked to identify the name 
and location of any treatment he received 
at a veterans center, including the dates 
of such treatment.  After obtaining 
proper authorization, the RO should 
obtain any outstanding medical records.  
The RO should make a specific request for 
updated records from Dr. Larumbe, 
particularly records of treatment from 
August 1999 to the present.  Finally, any 
pertinent VA medical records (not already 
in the claims files) documenting ongoing 
treatment should be obtained and made of 
record.  All requests for records should 
be clearly documented in the veteran's 
claims file, including positive and 
negative responses to those requests

2.  The RO should contact the Social 
Security Administration and request 
copies of all medical records for the 
veteran.  

3.  The RO should undertake any further 
appropriate to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran is entitled 
to an increased rating for PTSD, 
currently rated as 30 percent disabling.  
If the benefit sought is not granted, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review. 

The purpose of this remand is obtain additional evidence.  
The veteran is free to submit additional evidence and 
argument in connection with this appeal.  The Board intimates 
no opinion as to the merits of this case at this time.  




		
	L. M. HELINSKI
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


